Citation Nr: 0312676	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 (DEA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.  He died in June 1998 and the appellant is the 
fiduciary of the deceased veteran's child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The case was previously before the 
Board in February 2001, at which time it was remanded for 
additional development.  The RO returned the case to the 
Board in February 2003.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  At the time of the veteran's death service connection had 
not been established for any disability.

3.  The veteran died in June 1998 due to metastatic melanoma.

4.  Metastatic melanoma was first diagnosed in 1997, and no 
competent medical evidence relates this disease to the 
veteran's period of military service.  

5.  The veteran did not die of a service-connected 
disability, and he was not during his life evaluated as 
totally disabled by reason of service connected disabilities.


CONCLUSIONS OF LAW

1.  The metastatic melanoma which caused the veteran's death 
was not incurred in or aggravated by service, was not caused 
by the veteran's exposure to Agent Orange in service, may not 
be presumed to have been caused by exposure to Agent Orange 
in service, and may not be presumed to have been otherwise 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2002).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The appellant has not identified any evidence, which may be 
pertinent to her claims, which the RO has not obtained and 
considered.  In a May 1999 Statement of the Case, the RO 
notified the appellant of the requirements in law to 
establish entitlement to the benefits which the appellant is 
seeking.  In February 2001 the Board remanded this case for 
additional development.  In this document, the appellant was 
informed that neither metastatic melanoma nor nodular 
melanoma were among the enumerated diseases which had been 
associated with Agent Orange exposure and that she was being 
given the opportunity to submit medical evidence establishing 
a causal link between the veteran's exposure to Agent Orange 
in service and the metastatic melanoma which caused his 
death.  In letters in March 2001 and December 2002, the RO 
requested the appellant to submit the names and addresses of 
any medical care providers who treated the veteran for 
melanoma.  She was informed that if she want VA to request 
those treatment records, she should complete, sign, and 
return enclosed forms providing authorization for release of 
information to VA.  In addition, the appellant was asked to 
submit any evidence or medical opinions linking the veteran's 
melanoma to his period of service.  She was further informed 
of the VA's duty to notify and assist the appellant in 
obtaining evidence to support her claim.  

In February 2003 copies of medical records reflecting 
treatment which the veteran received during March, April, 
May, and June 1998 were received into evidence.  Copies of 
these records had previously been received into evidence in 
March 1999.

VA has notified the appellant of evidence and information 
necessary to substantiate her claim and has informed her that 
she bears the burden of producing or obtaining evidence or 
information which would tend to indicate that the fatal 
melanoma may be associated with the veteran's military 
service.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Taking into consideration all information and evidence of 
record, the Board has determined that VA is not required to 
obtain a medical opinion in this case inasmuch as the record 
is entirely negative for any indication that the metastatic 
melanoma which caused the veteran's death may be associated 
with his active military service.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).


Background.  The veteran died at home in June 1998 at age 48, 
due to metastatic melanoma, pelvic nodes, and melanoma of the 
skin, left foot.  The death certificate indicates that an 
autopsy was not performed.  The veteran had not established 
entitlement to service connection for any disability during 
his lifetime.

Service records reflect that the veteran completed one year 
of service in Vietnam and that his specialty was radio 
teletype operator (RAD TT OPR).

The veteran's service medical records, including a report of 
examination in June 1971, are negative for findings 
indicative of cancer.

The medical evidence includes an April 1997 private treatment 
record which reflects that the veteran had "first noticed a 
lesion in the medial aspect of the sole of his left foot 
approximately a couple of years ago."  During the prior six 
months, it began increasing in size and irritability and, 
after it bled as a result of scratching, the veteran sought 
medical treatment.  A biopsy performed, performed in March 
1997, was consistent with nodular melanoma.  The medical 
records of file reveal that the veteran underwent surgery in 
April 1997 to excise a melanoma from his left foot.  
Thereafter, the veteran noticed a mass in his left groin.  A 
fine needle aspiration of this lesion, performed in September 
1997, was consistent with metastatic melanoma.  The veteran 
died 14 months after the initial melanoma was discovered on 
his left foot.  There are no medical opinions that suggest 
any relationship between the veteran's malignant melanoma and 
his period of service. 

A June 1998 report of History and Physical from Eisenhower 
Medical Center, Rancho Mirage, California, shows that the 
veteran's medical history is "outlined in previous charts, 
which are over five inches thick.  Most of his history is 
related to metastatic melanoma..."  These treatment reports 
are not available for review.  The RO requested information 
and authorization from the appellant in letters dated in 
March 2001 and December 2002 in an effort to obtain 
additional medical records concerning the veteran.  The 
appellant failed to respond and no additional medical records 
could be obtained.

Criteria.  To establish service connection for the cause of 
the veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  In order to constitute the principal cause 
of death, the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection will 
be presumed for certain chronic diseases, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

During the pendency of the veteran's claim, there was a 
change in 38 U.S.C.A. § 1116.  This statute governs service 
connection for exposure to herbicides in Vietnam.  In Karnas 
v Derwinski, 1 Vet. App. at 312-13, the Court held that, when 
there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.

Formerly, Section 1116(a)(3), title 38, United States Code, 
provided:

For the purposes of this subsection, a veteran who, 
during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a 
disease referred to in paragraph (1)(B) of this 
subsection shall be presumed to have been exposed during 
such service to an herbicide agent containing dioxin or 
2,4- dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other 
chemical compound in an herbicidal agent, unless there 
is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.

In McCartt v. West, 12 Vet. App. 164, the Court, held, in 
essence, that an appellant must submit evidence of exposure 
to Agent Orange during service when there is no evidence that 
the appellant has developed one of the enumerated disease 
under 38 C.F.R. § 3.309(e).

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C. § 1116(f), as revised.

This change on its face is more liberal than the statute 
previously in effect.  As the veteran served in Vietnam, he 
may be presumed to have been exposed to herbicides during 
such service.

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (2002), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a) (2002).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, and develops a disease listed in 38 C.F.R. § 
3.309(e) (with certain time limitations as to certain 
diseases), such disease shall be presumed to be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2002) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2002) are 
also satisfied.

Diseases or disorders which have been positively associated 
with Agent Orange include chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) NOTE 1: The term "soft-tissue sarcoma" includes 
the following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  NOTE 2: For purposes of this section, the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.   38 C.F.R. § 3.309(e) (2002)

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 
1994), the United States Court of Appeals for the Federal 
Circuit found that, under the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, a claimant was not 
precluded from presenting proof of direct service connection 
between a disorder and exposure even if the disability in 
question was not among statutorily-enumerated disorders which 
were presumed to be service related, the presumption not 
being the sole method for showing causation.  See also 
McCartt v. West, 12 Vet. App. 164, 168 (1999).  Hence, a 
claimant may establish service connection for metastatic 
melanoma and nodular melanoma by presenting evidence which 
shows that it is as likely as not that the disorders were 
caused by in-service Agent Orange exposure.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Analysis.  The veteran died in June 1998 due to metastatic 
melanoma.  The appellant asserts that there is a relationship 
between the veteran's service and the metastatic melanoma, 
which caused the veteran's death.  She also noted the veteran 
served in Vietnam.  In support of her claim, she has 
submitted medical records from Drs. Anton Bilchik, Sebastian 
George, Peter R. Schultz, as well as treatment records from 
the Eisenhower Medical Center.  

The Board notes that the medical records provide no evidence 
which would tend to link the melanoma which caused the 
veteran's death to his military service.  The service medical 
records are negative for any complaints or findings 
indicative of melanoma pathology and the first diagnosis did 
not occur until 1997.  There is no medical evidence or 
opinion of record which would tend to associate the cause of 
the veteran's death to his period of service.

The appellant has been afforded ample opportunity to attempt 
to obtain and submit a medical opinion in support of her 
theory that the veteran's death was related to his active 
service.  The Board remanded this case in February 2001 to 
allow the appellant additional time to submit evidence in 
support her claim.  As previously noted, the appellant failed 
to respond to letters in March 2001 and December 2002 which 
offered her an opportunity to submit additional evidence or 
to enable VA to request additional medical records on her 
behalf.

The Board finds that the issue of whether the veteran's 
active service caused or substantially or materially 
contributed to his death is an issue on which only competent 
medical evidence has probative value.  The appellant's belief 
that there was an etiological relationship between the 
veteran's service and his death has no probative value 
because, as a layperson, the appellant is not qualified to 
offer an opinion on questions of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The Board has carefully reviewed the entire record.  There is 
no medical evidence or opinion of record which would tend to 
indicate that the veteran's fatal melanoma began during his 
period of active service, within one year of his separation 
from active service, or was related to any incident of his 
service, to include his exposure to herbicides during 
service.  The available medical records indicate that the 
veteran first noted a lesion on his left foot about 2 years 
before he underwent surgery in April 1997 to excise a 
melanoma from his left foot.  The veteran died about 14 
months after the melanoma was initially discovered on his 
left foot.  There are no medical opinions that suggest any 
relationship between the veteran's malignant melanoma and his 
period of service.  Neither metastatic melanoma nor nodular 
melanoma are among the enumerated diseases subject to the 
legal presumption of service incurrence for diseases related 
to Agent Orange exposure.

In the absence of medical evidence that the veteran had a 
disease which gives rise to the presumption of service 
connection, and in the absence of evidence that indicates an 
actual causal relationship between any presumed herbicide 
exposure and the development of the metastatic melanoma which 
caused his death, the Board concludes that service connection 
for the cause of the veterans death is not warranted.

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was the principal or contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  Therefore the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death.  The benefit sought on 
appeal is denied.

Dependents' Educational Assistance.  The surviving spouse and 
children of a veteran who died of a service-connected 
disability or of a veteran who had a total disability 
permanent in nature resulting from a service-connected 
disability are entitled to educational assistance from VA.  
38 U.S.C.A. § 3501(a) (West 2002).  Because the veteran did 
not die of a service-connected disability and was not 
service-connected for any disability at the time of his 
death, his survivors are not entitled to dependents' 
educational assistance, and the appellant's claim for that 
benefit must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependents' educational assistance under Title 
38, chapter 35, United States Code, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

